EXHIBIT 99.1 NOVARESOURCE ,INC ’ S UNITED AMERICAN PETROLEUM CORPORATION Estimated Future Reserves and Income Attributable to Certain Leasehold and Royalty Interests Known As The MCKENZIE LEASE In OF PECO COUNTY, TEXAS SEC Parameters as of January 01, 2012 DAI \s\ Joseph V. Rochefort Joseph V. Rochefort QRE CPG # 3358; CGP # 90 QRE CT51-101 President [ SEAL] NOVA RESOURCE INCORPORATED Texas Corporation 01605143-00 NOVA RESOURCE INCORPORATEDPETROLEUM CONSULTANTS 2697 Villa Creek Suite 265Dallas, Texas 75023 Fax (972) 530-3930 Tel. (214) 543-6148 novapet@tx.rr.com January 01, 2012 DAI UNITED AMERICAN PETROLEUM CORPORATION 3101 Bee Caves Road Centre II, Suite 301 Austin, Texas U.S.A. 78746 January 01, 2012 DAI Page 1 Gentlemen: At the request of United American Petroleum Corporation (United), Nova Resource, Inc.(Nova) has conducted it’s own independent and “Certified SEC Reserves Analysis and Valuation Study and Report” dated January 01, 2012 DAI of the proven reserves of United’s oil and gas properties known as the MCKENZIE lease located in Pecos County, Texas using information and data that has recently become available and has been generated by Nova regarding the calculated economically recoverable oil and gas reserves as of January 01, 2012 DAI and that are based upon and conform to the definitions and disclosure guidelines of the United States Securities and Exchange Commission (SEC) contained in Title 17, Code of Federal Regulations, Modernization of Oil and Gas Reporting, Final Rule released January 14, 2009 in the Federal Register (SEC regulations).Our third party Certified SEC Reserves and Valuation Report, effective on January 01, 2012 DAI, and presented here, was prepared for public disclosure by United in filings made with the SEC in accordance with the disclosure requirements set forth in the SEC regulations.The estimated reserves shown herein represent Nova’s estimated net reserves attributable to the leasehold and royalty interests in these certain properties as represented on January 01, 2012 DAI.The report generated by Nova Resource Incorporated is Nova’s updated reserves determinations of such MCKENZIE Lease of Pecos County, Texas and otherwise known as the MCKENZIE property (United’s “Property”). The report and property referred to herein and generated by Nova Resource, Inc. account for 100 percent of the total net proved natural gas hydrocarbons reserves as of January 01, 2012 DAIof United’s MCKENZIE lease of Pecos County, Texas (Property). Based upon Nova’s independent study of the property Nova hereby certifies that the representations herein are Nova’s Certified SEC Reserves and Valuation Calculations as of January 01, 2012 DAI and that these calculations conform to all present SEC requirements and regulations and definitions as of that date.This report may be used by United in any public disclosure. Based upon our review, including the data, technical processes and interpretations, it is our opinion that the overall procedures and methodologies utilized by our staff in preparing their estimates of the proved reserves, future production and discounted future net income as of January 01, 2012 DAIcomply with the current SEC regulations and that the overall proved reserves, future production and discounted future net income for the reviewed report and properties as estimated by Nova are, in the aggregate, reasonable within SEC guidelines. This Space Left Blank Intentionally 1 UNITED AMERICAN PETROLEUM CORPORATION January 01, 2012 DAI Page 2 The estimated reserves and future net income amounts presented by Nova are related to hydrocarbon prices.Nova has, in it’s preparation of it’s reserve and income projections, as of January 01, 2012 DAI, used the 12 month trailing average price for oil and gas and costs associated with extraction of oil and gas known as of January 01, 2012 DAI for it’s calculations of economically recoverable oil and gas from the properties thus deriving a reserves and market value as of January 01, 2012 DAI. The actual future prices may vary significantly from these prices and therefore, volumes of reserves actually recovered and the amounts of income actually received may differ significantly from the estimated quantities presented in the report.The net reserves as estimated by Nova attributable to United’s interest in the property as shown in this report are summarized as follows: SEC PARAMETERS Estimated Net Reserves MCKENZIE Lease and Royalty Interests of United American Petroleum Corporation’s of Pecos County, Texas as of January 01, 2012 DAI Proven Producing Non-Producing Undeveloped Total Proved Net Reserves of Properties Gas –MCF 0 0
